GILDERSLEBVE, J.
The questions of fact raised by the pleadings and by the conflict of evidence in this action were properly submitted to the jury by the learned trial court in a charge to which no exception was taken. The jury, by their verdict, found in favor of the plaintiff in the sum of $800. With their conclusion the general term will not interfere, as, in our opinion, it is amply justified by the evidence before us. There are no questions of law presented on this appeal which require discussion. The judgment and order appealed from must be affirmed, with costs.